Barker, J.
The statutory provisions under which the bill is brought have been held by this court to have been “ enacted, not for the purpose of extending in every case the time of redemption from two to five years, but for the purpose of permitting the court to grant relief, at any time within five years from the taking or sale of the land, if the circumstances rendered it equitable.” O’Day v. Bowker, 143 Mass. 59, 62, 63. Widersum v. Bender, 172 Mass. 436. One of the common grounds of relief in equity is that the party who seeks the aid of the court has acted under and suffered loss through mistake, that is through ignorance of a fact material to the transaction, or in an erroneous belief in the existence of material facts. See 20 Am. & Eng. Encyc. of Law, 807; Story Eq. Jur. § 110.
If the findings disclose one or more such mistakes on the part of the plaintiffs and if the findings are supported by the evidence the decree must stand.
We have examined the reported evidence and the findings. It is plain that the plaintiffs, if not intentionally misled by the defendant himself, acted in the erroneous belief that the taxes on their property were being paid, as they became due, through the O’Callaghan store from which came with great regularity the money which supported the family, and in ignorance of the advertisement of the property for sale and of its sale. We think the decree amply supported on the ground of mistake.

Decree affirmed